              Case 1:20-cv-01040-DAD-JLT Document 5 Filed 08/03/20 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Matthew W. Gross, SBN 324007
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants
     COUNTY OF INYO, INYO COUNTY SHERIFF’S DEPARTMENT, JEFF R. HOLLOWELL,
 7   TAMMY McDEVITT, and PERLA PEREZ
     Exempt from Filing Fees Pursuant to Government Code § 6103
 8
 9                                     UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA

11
     DANIELLE ALLEN,                                      CASE NO. 1:20-cv-01040-DAD-JLT
12
                       Plaintiff,                         JOINT STIPULATION TO EXTEND TIME
13
                                                          FOR DEFENDANTS TO FILE RESPONSIVE
14   v.                                                   PLEADING TO PLAINTIFF’S COMPLAINT;
                                                          [PROPOSED] ORDER
15   COUNTY OF INYO, INYO COUNTY
16   SHERIFF’ S DEPARTMENT, JEFF R.                       (Doc. 4)
     HOLLOWELL, TAMMY McDEVITT,
17   PERLA PEREZ, and DOES 1 through 20,
     inclusive,
18
19               Defendants.
     ___________________________________/
20
21
22           IT IS HEREBY STIPULATED and agreed by and between Plaintiff DANIELLE ALLEN, and

23   Defendants COUNTY OF INYO, INYO COUNTY SHERIFF’S DEPARTMENT, JEFF R.

24   HOLLOWELL, TAMMY McDEVITT, and PERLA PEREZ, through their respective counsel, that the

25   time for Defendants to respond to the Complaint shall be extended to August 18, 2020. Plaintiff’s

26   counsel needs additional time to review and respond to meet and confer efforts regarding a potential

27   motion to dismiss, meet with her client, and determine how to response.

28

     {02254777.DOCX}                           1
          JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                              PLAINTIFF’S COMPLAINT; [PROPOSED] ORDER
             Case 1:20-cv-01040-DAD-JLT Document 5 Filed 08/03/20 Page 2 of 2


 1                                         Respectfully submitted,
 2   Dated: August 3, 2020                        PORTER SCOTT
                                                  A PROFESSIONAL CORPORATION
 3
 4
                                                  By     /s/Carl L. Fessenden
 5                                                       Carl L Fessenden
                                                         Attorneys for Defendants
 6
 7   Dated: August 3, 2020                        LAW OFFICES OF VICTORIA L. CAMPBELL

 8
                                                  By _________________________________
 9
                                                        Victoria L. Campbell
10                                                      Attorney for Plaintiff
11
12                                      [PROPOSED] ORDER
13
14   IT IS SO ORDERED.
15
         Dated:        August 3, 2020                  /s/ Jennifer L. Thurston
16                                             UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

     {02254777.DOCX}                          2
         JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                             PLAINTIFF’S COMPLAINT; [PROPOSED] ORDER
